Title: To James Madison from Joseph Jones, 29 October 1795
From: Jones, Joseph
To: Madison, James


Dr. Sr.Fredg. 29th. Octr. 1795.
Circumstances will not allow of my visiting Albemarle before I return from the genl. court where I must be on the 9th. or 10th. next month. I wished much to see you before I went to Richmond to know your sentiments whr. any and what course shod. be taken by the legislature respecting the present situation of our affairs—with great propriety may the legislature instruct their Senators. I see no impropriety in their declaring their opinion generally of the late Treaty confining themselves to truly exceptionable parts—with equal propriety may they propose an amendment in the constitution to prevent a similar inconvenience in future—to have had conversation with you on these and other matters wod. have given me much satisfaction but fear I shall not enjoy that gratification unless you shall find it convenient to take this place in your way towards the last of next week or shall postpone your seting out untill my return from Richmond. I long to see what R. will disclose to us. If he shall be believed and will let out some of the cabinet secrets in his justification the disclosure may prove usefull and explain the mystery which at present envelops the transaction. I fear he will be disgraced. I have no letter from Monroe since the 2d. July. As our Assembly will soon convene I wish them to make the business of the Treaty the first important object of consideration and express with manly firmness their opinion of the exceptionable parts of it I mean such as are clear and solid objections that a proper tone may be given similar meetings. Have you thought of this matter or thrown any thing on paper, it wod. be well to do it so as that your name or concern in it be unknown, otherwise it wod. be better to avoid interference. The writers in opposition are too violent in their attacks on the P. Such licencious charges will injure rather than promote the Republican interest. I think I shall be down Wednesday or Thursday next and shall not set out again untill sunday. If you come this way, let it be when it will, pray use my House, as your Horses can be taken care of, and yourselves lodged and furnished with Breakfast and dinner of bacon and fowls or beef—although you may not fare so well as I could wish, it will be more retired and comfortable than a public house. Anthony will I expect return about the time I shall get home. With best wishes for the family I am yr. friend & Servt.
Jos: Jones.
